t c memo united_states tax_court russell w coulton petitioner v commissioner of internal revenue respondent docket no filed date russell w coulton pro_se linette b angelastro for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for a dollar_figure addition_to_tax under sec_6651 for failure to timely file a return and a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated income taxes for after 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated concessions the sole issue for decision is whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file a return he filed a document purporting to be a return on which he claimed zero income and zero tax_liability and to which he attached frivolous tax_protester arguments we hold that he is liable for the addition_to_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in atascadero california at the time he filed the petition petitioner submitted a form_1040 u s individual_income_tax_return for document to respondent on which petitioner entered zeros on each line regarding income and tax petitioner included his name address and social_security_number at the top of the document claimed dependency_exemptions for himself and his children listing their names and social_security numbers and signed the document under penalties of perjury 2the parties agree that petitioner is liable for a deficiency in tax of dollar_figure for based on the agreed amount of this deficiency the amount of the addition_to_tax under sec_6651 for failure to timely file a return is dollar_figure petitioner also conceded on brief that because he made no estimated_tax payments in he is liable for the addition_to_tax under sec_6654 for failure to pay estimated income taxes after giving effect to the agreed amount of deficiency the addition_to_tax for failure to pay estimated income taxes under sec_6654 is dollar_figure petitioner also submitted to respondent a four-page attachment to the document that began to whom this ‘return’ and ‘attachment’ to said ‘return’ may concern in the attachment petitioner asserted various tax_protester arguments and asked respondent to explain what code section required him to file a return petitioner disputed that he had any income_tax_liability and that he was obligated to file a return despite having previously complied with his obligation to file returns and pay taxes for many years previously petitioner asserted that the code’s requirements did not apply to him and that he could opt_out of his obligations to file returns and pay taxes by sending these statements to respondent petitioner also asserted that the decision in 618_f2d_74 9th cir as well as other cases showed that a form with zeros qualified as a return respondent did not treat the document as a return in examining petitioner’s tax_liability for respondent retrieved information_return data from third-party payors indicating that petitioner received dollar_figure in nonemployee compensation dollar_figure of interest and dollar_figure from a real_estate sale during respondent sent petitioner the examination_report and correspondence asking petitioner for information rather than provide income and expense information in response to this correspondence petitioner submitted further constitutional and tax_protester arguments petitioner also sent constitutional and tax_protester arguments to the secretary_of_the_treasury respondent issued a notice_of_deficiency on date to petitioner for taxable_year determining the deficiency an addition_to_tax under sec_6651 for failure to timely file a return and an addition_to_tax for failure to pay estimated income taxes under sec_6654 petitioner timely filed a petition for review with this court as explained previously the parties resolved all issues other than whether petitioner is liable for the late filing addition_to_tax under sec_6651 opinion petitioner argues that hi sec_1040 document constitutes a return under precedent in the court_of_appeals for the ninth circuit and that he should not be penalized for asking for an explanation why he was liable to file a return and pay the tax petitioner further argues that even if hi sec_1040 document does not constitute a return petitioner’s failure_to_file a return was due to reasonable_cause and not to willful neglect respondent argues that petitioner’ sec_1040 document was not a return we shall address each of these arguments in turn we begin with the burden_of_proof respondent bears the burden of production with respect to additions to tax sec_7491 116_tc_438 once respondent has come forward with sufficient evidence indicating it is appropriate to impose the relevant penalty the burden_of_proof shifts to petitioner to introduce evidence sufficient to persuade the court that petitioner’s failure_to_file was due to reasonable_cause and not to willful neglect see higbee v commissioner supra i whether petitioner’ sec_1040 document was a return sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 return is not defined in sec_6651 nor in any other section of the code see sec_6011 sec_6651 121_tc_111 the court_of_appeals for the ninth circuit to which the present case is appealable has held that a form_1040 is a return under the criminal statute sec_7203 willful failure_to_file returns where the document contained all zeros attached constitutional arguments and was signed under penalties of perjury united_states v long supra in long the court_of_appeals for the ninth circuit was faced with a situation in which the practice of the irs as then in effect was not to keep copies of documents that it considered invalid returns nor to retain records of whether such documents had been filed having no record whether the taxpayer had filed a return for any of the years in question the federal government sought to impose criminal penalties on him for willful failure_to_file income_tax returns id pincite the taxpayer introduced facsimiles of the forms he claimed to have filed id the facsimiles were completed with all zeros and had a tax protest tract attached id the court_of_appeals for the ninth circuit reversed the taxpayer’s conviction for willful failure_to_file holding that the forms containing all zeros were returns for sec_7203 purposes because the zeros constituted information from which the tax could be computed id the court noted that a document with false or misleading figures may convey false information ie zero may not be the taxpayer’s correct_tax liability but it does convey information id pincite the court found that the documents therefore should be treated as returns id the court of appeals’s view that a return containing all zeros constitutes a return is contrary to the view of several other courts that have considered the question see 738_f2d_157 6th cir 618_f2d_280 5th cir 638_f2d_182 10th cir 120_tc_163 halcott v commissioner tcmemo_2004_ as long involved a different provision of the code it is not squarely on point long involved the taxpayer’s appeal from a criminal conviction for willful failure_to_file under sec_7203 united_states v long supra here petitioner contests applying a civil failure_to_file addition_to_tax under sec_6651 in addition in long the irs had not saved any documents taxpayer had submitted but sought to prosecute the taxpayer for willful failure_to_file id the taxpayer provided facsimiles of the documents he allegedly filed and the court was asked to decide whether they constituted returns id in this case the parties introduced petitioner’s returns as evidence at trial petitioner may not rely on long to avoid civil additions to tax under these circumstances we followed the supreme court’s definition of what constitutes a return for statute_of_limitations purposes in 82_tc_766 affd per curiam 793_f2d_139 6th cir see 464_us_386 309_us_304 293_us_172 280_us_453 the four-part test of beard applying the supreme court precedents requires that a document contain sufficient data to calculate tax_liability purport to be a return represent an honest and reasonable attempt to satisfy the requirements of the tax law and be executed by the taxpayer under penalties of perjury beard v commissioner supra pincite we have applied this test to cases under sec_6651 as well as in cases under other sections of the code see cabirac v commissioner supra pincite 3see 121_tc_308 vasquez j concurring citing cases applying this test to particular sections of the code several courts of appeals have also applied similar tests to determine whether a document is a return see eg 352_f3d_902 4th cir 164_f3d_1029 6th cir the court_of_appeals for the ninth circuit has characterized our test as a widely accepted interpretation that provides a sound approach under the code 220_f3d_1057 9th cir the court_of_appeals for the ninth circuit also views this test as consistent with the policy that a return should obtain tax information with uniformity and completeness to facilitate the physical task of handling and verifying returns id we focus on one requirement of the supreme court cases as articulated in beard to determine whether the document constitutes a return under the beard test a document must be an honest and genuine endeavor to satisfy the tax law in order to be a return zellerbach paper co v helvering supra pincite beard v commissioner supra pincite we doubt that a document containing all zeros and tax_protester rhetoric represents an honest and genuine endeavor to satisfy the tax law see 627_f2d_830 7th cir united_states v rickman supra pincite cabirac v commissioner supra halcott v commissioner supra tax protesters as a general_rule have not been found to make an honest and genuine attempt to meet the requirements of the code united_states v moore supra we agree that the commissioner should not be forced to accept as a return a document clearly not intended to provide the required information see id the timeworn tax_protester statements attached to petitioner’ sec_1040 document indicate that petitioner was not making an honest and reasonable attempt to comply with the tax law instead these arguments indicate that petitioner is challenging the tax laws and tax system in general courts unfailingly characterize these arguments as meritless see eg 737_f2d_1417 5th cir 123_tc_213 petitioner did not make an honest and genuine endeavor to satisfy the law and therefore did not file a return for purposes of sec_6651 see cabirac v commissioner supra halcott v commissioner supra we therefore find that petitioner failed to file a return for we now address whether petitioner’s failure_to_file was due to reasonable_cause and not to willful neglect ii whether petitioner’s failure_to_file a return was due to reasonable_cause and not to willful neglect as previously discussed petitioner has the burden to show that his failure_to_file was due to reasonable_cause and not to willful neglect higbee v commissioner t c pincite to prove reasonable_cause petitioner must demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file the return within the specified time see 469_us_241 sec_301 c proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner argues on brief that his reliance on materials the tax_protester materials and seminars provided by irwin schiff mr schiff constitutes reasonable_cause for his failure_to_file a tax_return further he asserts that because he relied on the tax_protester materials he did not willfully neglect to file a proper tax_return the tax_protester materials according to petitioner misled him into believing that a return was not required petitioner also asserts that he relied on the ninth circuit’s decision in long and believed that hi sec_1040 document was a valid tax_return we reject petitioner’s arguments first petitioner did not testify at trial and did not introduce any evidence regarding his alleged reliance on the tax_protester materials petitioner first asserted that he relied on the tax_protester materials in his posttrial brief statements in briefs do not constitute evidence see rule b 115_tc_376 ndollar_figure affd 283_f3d_1258 11th cir petitioner also asserts that he relied on long and that his reliance constitutes reasonable_cause to believe that the document qualified as a return although petitioner cited long in the attachment to hi sec_1040 document petitioner did not cite long in his petition his amended petition or in his pretrial memorandum nor did he testify or introduce other evidence at trial concerning his alleged reliance on that case we are not persuaded that petitioner acted in good_faith or in fact relied on long when he prepared hi sec_1040 document we find that petitioner’s asserted reliance on long does not constitute reasonable_cause and the absence of willful neglect in sum petitioner has not shown that his failure_to_file a federal_income_tax return for was due to reasonable_cause and not to willful neglect thus we find that petitioner is liable for the addition_to_tax under sec_6651 petitioner has argued that he should not be subject_to the addition_to_tax under sec_6651 because the addition_to_tax penalizes him for asking for an explanation why he was liable to file a return and pay tax petitioner’s arguments were frivolous although petitioner filed returns and paid tax for years previously and respondent notified petitioner in that his arguments were frivolous petitioner nevertheless attempted to challenge the tax system by filing documents reporting zero income and zero tax_liability and attaching frivolous tax_protester correspondence petitioner was well aware of the requirement to file tax returns and pay tax but petitioner continued to assert shopworn meritless tax_protester arguments we have imposed a penalty under sec_6673 on taxpayers who have raised similar arguments see eg 118_tc_365 affd per curiam 329_f3d_1224 11th cir 115_tc_576 hodges v commissioner tcmemo_2005_168 though we do not impose a penalty here nor does respondent seek a sec_6673 penalty in this case we caution petitioner that should he bring similar arguments before this court in the future he is at risk that the court is likely to impose such a penalty up to dollar_figure accordingly we sustain respondent’s determination in the notice_of_deficiency with respect to the addition_to_tax under sec_6651 as adjusted to reflect the agreed upon tax_liability to reflect the foregoing decision will be entered for respondent
